          Case 5:19-cr-00506-JFL Document 1 Filed 09/03/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRJCT OF PEIINSYLVANIA

 UNITED STATES OF AMERICA                                CRIMINAL NO:

                                                   :     DATEFILED:

 JUDE L. DENIS                                           VIOLATIONS:
                                                         18 U.s.C. S 1030(aX2XC)
                                                         (computer fraud-    I   count)



                                      INFORMATION

THE TJNITED STATES ATTOR}IIEY CHARGES THAT:

       Between on or about Sepember 22,2014, and on or about October 1, 2014, in the

Eastem District of Pennsylvania, and elsewhere, defendant

                                      JUDE L. DENIS

intentionally accessed a computer without authorizalion and exceeded authorization and thereby

obtained information from a protected computer used in and affecting interstate commerce and

communication.

              ln violation of Title 18, United States Code, Section 1030(a)(2), (cX2)(A).




                                                                    tDul,,
                                             $r                 M. McSWAIN
                                                    United States Attorney
